888 F.2d 1386Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Marvin JENNINGS, Petitioner-Appellant,v.Kathleen S. GREEN, Attorney General of the State ofMaryland, Respondents-Appellees.
No. 89-7167.
United States Court of Appeals, Fourth Circuit.
Submitted July 18, 1989.Decided Oct. 19, 1989.Rehearing Denied Jan. 31, 1990.

Marvin Jennings, appellant pro se.
Before CHAPMAN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Marvin Jennings filed multiple motions requesting that the district court deny any further extension of time to the respondents in Jennings's 28 U.S.C. Sec. 2254 action.  The district court denied Jennings's motions and Jennings appealed.  We dismiss the appeal for lack of jurisdiction.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."    Catlin v. United States, 324 U.S. 229, 233 (1945).


3
As the order appealed from is not a final order, it is not appealable under 28 U.S.C. Sec. 1291.  The district court, when the notice of appeal was filed, had not directed entry of final judgment as to particular claims or parties under Fed.R.Civ.P. 54(b), nor is the order appealable under the provisions of 28 U.S.C. Sec. 1292.  Finally, the order is not appealable as a collateral order under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


4
Finding no basis for appellate jurisdiction, we deny a certificate of probable cause to appeal and dismiss the appeal as interlocutory.  We dispense with oral argument because the dispositive issues have been decided authoritatively.


5
DISMISSED.